United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-7137                                                September Term, 2021
                                                                     1:19-cv-03168-APM
                                                      Filed On: July 14, 2022
Prince Jones,

             Appellant

      v.

Todd Perkins, D.C. Metropolitan Police
Department, et al.,

             Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Henderson, Wilkins, and Katsas, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, and the motion to
appoint counsel and the supplement thereto, it is

        ORDERED that the motion to appoint counsel be denied. In civil cases,
appellants are not entitled to appointment of counsel when they have not demonstrated
sufficient likelihood of success on the merits. It is

        FURTHER ORDERED AND ADJUDGED that the district court’s order entered
on November 8, 2021, denying appellant’s motion for relief pursuant to Federal Rule of
Civil Procedure 60(b), be affirmed. The notice of appeal is timely only as to that order,
as appellant’s Rule 60(b) motion was not filed within 28 days of the judgment and thus
did not extend the time for appealing the judgment. See Fed. R. App. P. 4(a)(4)(A)(iv).
Furthermore, the district court did not abuse its discretion in denying appellant’s Rule
60(b) motion, which merely repeated his prior allegations and arguments. See Smalls
v. United States, 471 F.3d 186, 191 (D.C. Cir. 2006) (district court’s denial of relief
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-7137                                                September Term, 2021

under Rule 60(b) reviewed for abuse of discretion); Kramer v. Gates, 481 F.3d 788,
791-92 (D.C. Cir. 2007) (relief under Rule 60(b)(6) is reserved for “extraordinary
circumstances”).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam




                                          Page 2